Citation Nr: 0709195	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-33 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post coronary bypass graft surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from August 1950 
to March 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In March 2007, the Board granted a motion to advance this 
case on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

In July 2001, the veteran filed a claim for entitlement to 
service connection for coronary artery disease, status post 
coronary bypass graft surgery (CAD).  The veteran asserted 
that combat stress and his service-connected cold injury 
residuals had caused his coronary bypass surgery.  Although 
substantial development of the claim has already taken place, 
this appeal must be remanded for several reasons.

First, the RO has not yet complied with VA's duty to notify 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  VA's duty to notify includes notifying 
a claimant of the information and evidence needed to 
substantiate a claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although the veteran filed a claim for entitlement 
to service connection for CAD, to include as secondary to 
combat stress and service-connected residuals of a cold 
injury, VA has not yet notified the veteran of the evidence 
and information required to substantiate a secondary service 
connection claim.  See 38 C.F.R. § 3.310 (2006).  

Second, VA has not yet complied with its duty to assist under 
the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.   
VA's duty to assist includes obtaining evidence necessary to 
substantiate the claim, which may include a thorough and 
contemporaneous medical examination.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Such an examination should, when 
pertinent, contain medical opinions regarding direct and 
secondary service connection.  38 C.F.R. §§ 3.303, 3.310 
(2006).  Although medical literature can be useful in 
formulating a medical opinion, an examiner must base his or 
her opinion on the facts and evidence specifically relating 
to the veteran.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998) (holding that a medical article or treatise can 
provide support, but must be combined with an opinion of a 
medical professional and be reflective of the specific facts 
of a case as opposed to a discussion of generic 
relationships).  

Third, the veteran's claim for entitlement to service 
connection for PTSD has not yet been adjudicated by the RO.  
In March 2007, the veteran's representative raised the issue 
of entitlement to service connection for post traumatic 
stress disorder (PTSD).  This claim is inextricably 
intertwined with the claim for entitlement to service 
connection for CAD, because the veteran asserts that his CAD 
is secondary to combat stress or PTSD.  Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (holding that issues are 
inextricably intertwined and must be considered together when 
a decision concerning one could have a significant impact on 
the other).  

Accordingly, the case is remanded for the following action:

1.  The RO must provide VCAA notice to the 
veteran regarding the issue of entitlement 
to service connection for PTSD.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326; see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
RO must also provide VCAA notice to the 
veteran regarding the issue of entitlement 
to service connection for CAD, to include 
as secondary to PTSD and cold injury 
residuals.  See Id.; see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

2.  The RO should request from the veteran 
a comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should be 
asked to provide specific details of the 
claimed stressful events he experienced 
during service, such as dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The RO must ask the 
veteran to comment specifically on the 
approximate date on which each incident 
occurred that he describes, within a 3- 
month range.  The veteran should be 
advised that this information is vitally 
necessary to obtain supportive evidence of 
the stressful events he claims to have 
experienced, and he must be asked to be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  He 
should also be advised to submit any 
verifying information that he can 
regarding the stressors he claims to have 
experienced in service, such as statements 
of fellow service members.  He is further 
advised that failure to respond may result 
in adverse action.

3.  Whether or not the additional 
information is obtained, the RO must 
review the file and prepare a summary of 
all the claimed stressors.  This summary, 
and all associated documents, must be sent 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC).  The RO 
must provide JSRRC with a description of 
the alleged stressors identified by the 
veteran and with copies of his personnel 
records showing service dates, duties, and 
units of assignment.  The RO must request 
that JSRRC provide any available 
information that might corroborate the 
veteran's alleged inservice stressors.  

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the veteran 
engaged in combat with the enemy.  If so, 
the RO must accept the veteran's lay 
statements -- in the absence of evidence 
to the contrary and as long as it is 
credible and consistent with the 
circumstances of service -- as conclusive 
evidence of the occurrence of the 
stressors.  If the RO determines that the 
evidence does not show that the veteran 
engaged in combat with the enemy, the RO 
must consider all credible supporting 
evidence developed to show that the 
veteran did experience the alleged 
stressors and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressors.

5.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO should schedule the 
veteran for a comprehensive VA psychiatric 
examination to ascertain the nature, 
severity, and etiology of PTSD found.  The 
RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examiner must be provided 
with the entire claims file for review in 
conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to PTSD and 
(2) whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  In addition, the examiner must 
opine whether the veteran's PTSD is 
related to his CAD, to include whether the 
veteran's PTSD either caused or aggravated 
his CAD.  The examiner must address the 
previous VA opinion.  The report of 
examination must include a complete 
rationale for all opinions expressed.  The 
report prepared must be typed.  

6.  The RO must arrange for a VA 
examination to determine the nature and 
etiology of the veteran's CAD.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
this examination.  Any indicated tests and 
studies must be accomplished.  All 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the service and post-service 
medical evidence of record, whether the 
veteran's CAD was caused or aggravated by 
military service.  The examiner must also 
provide an opinion whether the veteran's 
cold injury residuals caused or aggravated 
the veteran's CAD.  If an opinion cannot 
be provided without resort to speculation, 
it must be noted in the report.  The 
rationale for all opinions expressed must 
be provided.  The report prepared must be 
typed.

7.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

8.  Any examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, the RO must implement corrective 
procedures.

9.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



